Attachment to Advisory Action
Applicant’s amendment filed 03/26/2021 has been fully considered, however the amendment has not been entered, as the amendment changes the scope of the claims and therefore raises new issues that would require further consideration, with respect the amendment, requiring “an empty space volume of 0%” as recited in claims 1, 29, and 36. 

Even if the amendments to claims 1 and 29 were entered, it is noted that Carbajal in view of Marissen and Carbajal in view of Ardiff and Marissen would still meet the amendments for the reasons set forth below. It is further noted it appears the amendment to claim 36 would overcome the rejection over Harpell in view of Adriff, Kranz, and Marissen. 

Applicants primarily argue:
“In each of their embodiments, Carbajal requires that their binding resin only partially fills some space between the filaments of the yarns so as to leave discrete areas of yarn surfaces that are free from binder resin coating. See the Abstract and paragraph [0060]. See also paragraph [0082] which explains that this type of structure was found to have significantly better V50 anti-ballistic performance when compared with examples of similar areal weight but no discrete areas of no binder coating, as well as improved material flexibility and enhanced wearer comfort.

However, if the disclosure of paragraph [0033] of Marissen et al. were interpreted to include a low of 0% void volume, that would directly contrast with Carbajal which teaches away from constructions having 0% avoid volume, and based on the conclusions in paragraph [0082] of Carbajal, one skilled in the art would have no reasonable expectation of success in modifying Carbajal with the teachings of Marissen et al. and still achieving the objectives of Carbajal.”

Remarks, pg. 7-8
The Examiner respectfully traverses as follows:
	While Carbajal requires that the binding resin only partially fills some space between the filaments of the yarns so as to leave discrete areas of yarn surfaces that are free from binder resin coating in the region of the interface between the nonwoven layers, it is the Examiner’s 
Given Marissen teaches mechanically fusing uni-directional fibers in a multi-layered material sheet such that the material sheet comprises less than 3 or 1 volume % voids relative to the total volume of the material sheet, in order to improve anti-ballistic performance (Marissen, abstract; [0008-0009]; [0021]; [0023]), it therefore would have been obvious to one of ordinary skill in the art to mechanically fuse the uni-directional ultra high molecular weight polyethylene fibers of the fiber-resin composite of Carbajal such that the void percentage of the fiber-resin composite is less than 3 or 1 volume % voids (i.e., including 0 volume % voids, in order to improve the anti-ballistic performance of the fiber-resin composite. 
	Therefore, it is the Examiner’s opinion Carbajal does not teach away from the fiber-resin composition exhibiting an empty space volume of 0%. Further, given Carbajal in view of Marissen does not require the binding resin to cover the entirety of the yarn surfaces in the region of the interface between the nonwoven layers and given Carbajal is modified with Marissen in order to improve anti-ballistic performance, it is the Examiner’s opinion one skilled in the art would have a reasonable expectation of success in modifying Carbajal with the teachings of Marissen and still achieving the objectives of Carbajal. 
	
Applicants further argue:
“In paragraph [0033], Marissen et al. teaches the desirability of a material sheet having “less than 3 or 1 volume % voids relative to the total volume of the material sheet,” as pointed out in the office Action. In the first instance, we note as well that Marissen et al. fails to expressly teach any embodiments having 0% void volume and it is only being interpreted in the office Action that this disclosure includes 0% void volume. In this 

Remarks, pg. 8
The Examiner respectfully traverses as follows:
	Firstly, it is noted Marissen teaches in paragraph [0033] the void volume amounts are theoretical and actual measurements. 
	Secondly, it is noted “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). The fact remains Marissen teaches there is less than 5 volume % voids relative to the total volume of the material sheet, preferably less than 3 or 1 volume % voids relative to the total volume of the material sheet in paragraph [0033]. Given Marissen uses the language “less than”, it is the Examiner’s opinion each of these ranges include the value 0 volume % voids (i.e., 5-0 volume % voids, 3-0 volume % voids, 1-0 volume % voids).

/C.X.N./Examiner, Art Unit 1789                                                                                                                                                                                                        
	/MARLA D MCCONNELL/            Supervisory Patent Examiner, Art Unit 1789